Citation Nr: 0714977	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to service connection for inflammatory 
polyarthritis.

Entitlement to service connection for a right ankle 
disability, manifested by swelling.

Entitlement to an initial disability rating greater than 
10 percent for low back strain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 2003.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in June 2005 when it was remanded for 
additional evidentiary development.  In light of the new 
medical evidence received pursuant to the remand, the issue 
previously characterized as entitlement to service connection 
for disability of the right hand and right wrist has been 
recharacterized as "entitlement to service connection for 
inflammatory polyarthritis," as reflected on the title page 
of this decision.  For the reasons explained below, the Board 
is of the opinion that "inflammatory polyarthritis" better 
reflects the actual disability with which the veteran is 
afflicted.  

The issue involving the veteran's right ankle has also been 
recharacterized, as "entitlement to service connection for a 
right ankle disability, manifested by swelling" to more 
accurately reflect the veteran's actual complaints and to 
distinguish the right ankle disability manifested by swelling 
from any right ankle impairment resulting from inflammatory 
polyarthritis, which is the subject of a grant in this 
decision.

The issue of entitlement to service connection for a right 
ankle disability, manifested by swelling is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Inflammatory polyarthritis may be presumed to have had 
its inception during the veteran's period of service.

2.  There is no indication that the veteran's low back strain 
caused muscle spasm on extreme forward bending or loss of 
lateral spine motion in standing position throughout the time 
period at issue.

3.  After September 26, 2003, the veteran's low back strain 
did not cause limitation of forward flexion to 60 degrees, a 
combined range of thoracolumbar spine motion of less than 120 
degrees, or muscle spasm severe enough to result in an 
abnormal gait or abnormal spinal contour.


CONCLUSIONS OF LAW

1.  Service connection for inflammatory polyarthritis is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The assignment of a disability rating greater than 
10 percent for low back strain is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a November 
2003 letter.  Although this notice was provided after the 
initial decision on his claims, the Board finds that no harm 
has accrued to the veteran, as he has availed himself of 
ample opportunity to submit evidence and argument since the 
notice and his claims have subsequently been readjudicated.

The veteran was not specifically informed of the law 
governing the assignment of effective dates with regard to 
the particular issues on appeal.  With regard to the grant 
reached below, the Board finds no prejudice in this omission, 
as he will receive notice of the rating and effective date 
assigned by the RO and have the opportunity to contest these, 
if he so desires.  As to the denial reached below, since the 
preponderance of the evidence is against the claim, any 
questions as to appropriate effective date to be assigned are 
moot.  

The RO provided the veteran with the regulatory provisions 
governing service connection and the assignment of disability 
ratings, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in October 2003.  Accordingly, 
the Board considers VA's notice requirements to have been 
met.   

VA medical records, service medical records and VA medical 
examinations have been obtained in support of the veteran's 
claims.  The veteran has submitted written statements in 
support of his claims and has presented sworn testimony in 
support of his claims during a hearing held before the 
undersigned Veterans Law Judge in January 2005.  Therefore, 
the Board considers that VA's duty to assist requirements 
have been met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for inflammatory polyarthritis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the service medical records covering the veteran's 
twenty-two years of service reflects some complaints of joint 
pain, unrelated to any particular injury or event.  In 
December 1994, a service physician ordered a rheumatoid 
factor serologic test, which was negative.  On an August 1998 
report of medical history, the veteran reported that he had 
swollen and painful joints.  A February 2001 medical notation 
is to the effect that the veteran had symptoms of joint pain 
but no injury or prior history to account for them.  

During an April 2003 VA examination performed just prior to 
his discharge from service, the veteran complained of pain in 
his knees, ankles, right shoulder, cervical spine, lumbar 
spine, elbows, and wrists.  Although he had sustained 
injuries to his right knee and low back (service connection 
has already been granted for these disabilities and is not at 
issue here), the examiner noted that there had been no 
particular injuries to account for his left knee pain, ankle 
pain, (although the likelihood of ankle sprains in the past 
was postulated), shoulder pain, neck pain, elbow pain, or 
wrist pain (although left carpal tunnel syndrome was later 
diagnosed).  The examiner rendered diagnoses specific to each 
complaint, including nonspecific tendonitis affecting his 
ankles and wrists, but did not identify any systemic 
arthritis pattern.

According to the report of a March 2004 rheumatology 
consultation, the veteran reported having had joint pain for 
the previous ten years, beginning in his knees and spreading 
to other joints.  Following examination, the physician 
rendered diagnoses of polyarthritis/arthralgia and probable 
osteoarthritis of the knees.  He was given a trial of 
Prednisone and had a "very good response with significant 
decrease in stiffness and joint pain."  His next 
rheumatology appointment was in December 2004.  At that time 
the physician rendered a diagnosis of mild inflammatory 
polyarthritis and recommended a medication specifically for 
this condition.  The report of a September 2005 rheumatology 
consultation reveals that he was having the most pain in his 
wrist joints with pain and tenderness in his fingers as well.  
The report reflects a diagnosis of inflammatory 
polyarthritis.

During the January 2005 hearing on appeal, the veteran 
testified that he had not had any injury or trauma to his 
wrist and hands.  He also stated that his right wrist and 
hand had more pain than his left, which had been diagnosed 
with carpal tunnel syndrome.

Following the Board's June 2005 remand, the RO issued a 
Supplemental Statement of the Case, which also included a 
denial of service connection for inflammatory polyarthritis.  
It does not appear that the veteran was provided with notice 
of this new denial, an explanation as to the appeal status of 
the issue, or his right to appeal the denial of service 
connection for inflammatory arthritis, however.  As noted 
above, the Board has recharacterized the issue on appeal as 
entitlement to service connection for inflammatory 
polyarthritis.  Inflammatory polyarthritis appears to be the 
disease causing the veteran's complaints of joint pain and is 
a separate disease process from the traumatic/degenerative 
arthritis of his right knee for which service connection has 
already been granted.  Because the diagnosis was not rendered 
until after the veteran had filed his VA claim seeking 
service connection for pain in various joints, neither he nor 
the adjudicators at the RO had previously viewed the claim in 
this light.  However, for purposes of judicial economy and 
efficiency, as well as to most accurately reflect the 
veteran's actual disability, the Board finds that the 
disability really at issue is that of inflammatory 
polyarthritis.  Because of the grant reached herein, the 
Board finds that no prejudice accrues to the veteran by this 
treatment of the issue.

Following a thorough review of the medical evidence and the 
veteran's contentions, the Board holds that service 
connection for inflammatory polyarthritis is warranted.  The 
veteran complained of multiple joint pain during service and 
polyarthritis was initially diagnosed in March 2004, within 
one year of his discharge from service.  The rheumatologist 
who rendered this diagnosis more specifically identified the 
disease process as inflammatory during the veteran's second 
treatment visit.  As a chronic disease which became manifest 
during the veteran's initial post-service year, it may be 
presumed that the veteran's inflammatory polyarthritis had 
its inception during service under law.  The recorded 
complaints of joint pain absent any particular injury or 
event during service provides further support for the 
conclusion that inflammatory polyarthritis had its inception 
during the veteran's lengthy period of service.  

An initial disability rating greater than 10 percent for low 
back strain

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his low back strain 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Service connection for low back strain was granted based upon 
service medical records showing that the veteran was treated 
for multiple episodes of lumbar sprain and strain during 
service and that continued to suffer pain in the low back 
area following service.  

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The rating criteria for evaluating disabilities of the spine 
changed when new criteria for the evaluation of spine 
disabilities were published in September 2003 during the 
pendency of this appeal.  In the May 2004 Supplemental 
Statement of the Case, the RO considered both the new and old 
criteria, and concluded that no change was warranted, thereby 
continuing the 10 percent disability.  This conclusion was 
revisited and confirmed as described in the November 2006 
Supplemental Statement of the Case.

In this decision, the Board will consider the criteria in 
effect prior to September 2003 and the criteria effective 
from September 2003.  However, the new criteria are only to 
be applied as of their effective date (i.e., at no earlier 
date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent 
opinions promulgated by the Office of General Counsel as to 
matters of legal interpretation are binding upon the VA.  
38 C.F.R. § 14.507.  

Under the older criteria, in effect prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
was rated as 0 percent, or noncompensably disabling.  
Lumbosacral strain with characteristic pain on motion was 
rated as 10 percent disabling.  Lumbosacral strain causing 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, was rated as 
20 percent disabling.  Severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion was rated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

The currently-assigned 10 percent disability rating reflects 
the finding of lumbosacral strain with characteristic pain on 
motion under the older rating criteria.  These are the 
criteria which govern the veteran's disability rating between 
June 1, 2003 (the day after his discharge from active duty) 
and September 26, 2003 (the effective date of the newer 
criteria.  

Technically there is no contemporaneous medical evidence 
reflecting the veteran's condition during this time period as 
the veteran was not able to enroll in the VA health care 
system until December 2003 and he testified that he had not 
received any medical care from other sources.  However, the 
record contains reports of VA examinations conducted in April 
2003 and November 2003, dates which sandwich the time frame 
at issue.  These reports are consistent with each other and 
with prior service medical evidence, as well as subsequent VA 
medical evidence and thus provide a reasonable snapshot of 
the veteran's condition between June and September 2003.  As 
such, these two reports are the best and only evidence as to 
the condition of his lumbar spine during this time frame.  

During the April 2003 examination, the low back was described 
as "basically within normal limits."  The veteran described 
his pain as in the midline at the lumbosacral level.  There 
was no swelling or tenderness apparent and no muscle spasm or 
lift.  He had 40 degrees of extension, 40 degrees of lateral 
flexion bilaterally and forward flexion of 70 degrees without 
pain.  Deep tendon reflexes were brisk and symmetrical.  
Motor power of the lower extremities was normal and straight 
leg raising was negative bilaterally at 90 degrees.  X-rays 
were interpreted as showing bilateral spondylolysis and 
minimal first degree spondylolisthesis at L5 on S1.  The 
examiner commented that the symptoms and findings were 
consistent with a diagnosis of chronic nonspecific 
muscololigamentous strain of the lumbar spine and noted that 
although the veteran had no major disability, he had some 
slight functional impairment related to activities involving 
major lifting in association with repetitive bending 
activities.  Furthermore, the veteran's impairment was 
characterized as on the basis of pain with secondary weakness 
and fatigability.  There was no indication of instability or 
incoordination.    

In November 2003, the veteran reported that his low back pain 
was elicited by physical activity and reached a level of 6/10 
in intensity.  He stated that his back pain resulted in an 
inability to drive long distances, an inability to lift and 
pull, and inability to perform such activities as gardening, 
mowing his lawn, or painting.  The veteran had muscle spasm 
upon examination, but the examiner felt that much of the 
spasm was associated with a lipoma in the region of the low 
back.  (The lipoma was the subject of a separate grant of 
service connection and has since been surgically removed.)  
He had normal posture and gait.  Straight leg raising was 
negative bilaterally.  Range of motion testing revealed 
flexion to 80 degrees, extension to 20 degrees, right and 
left lateral flexion to 20 degrees, and right and left 
rotation to 35 degrees.  The examiner specified that the 
veteran's range of low back motion was limited only by pain, 
but not by fatigue, weakness, lack of endurance or 
incoordination.  There was no ankylosis of the spine, no 
intervertebral disc syndrome, and no bowel or bladder 
dysfunction.  Motor and sensory functions were normal.  An X-
ray of the lumbar spine was interpreted as normal.  

Thus, the medical evidence of record during this time period 
does not demonstrate entitlement to a disability rating 
greater than 10 percent under the older criteria.  Absent 
lumbosacral strain causing muscle spasm on extreme forward 
bending, loss of lateral spine motion, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space; neither a 20 percent disability rating nor a 
40 percent disability rating are warranted for the time 
period from June 2003 until September 2003 under the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The current version of the rating criteria, effective as of 
September 26, 2003, renumbered the Diagnostic Codes so that 
lumbosacral strain is now covered by Diagnostic Code 5237.  
The newer criteria provide that lumbosacral strain is rated 
under a General Rating Formula for diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2006).  The applicable portion 
of this general formula provides a 10 percent disability 
rating in the case of lumbosacral strain resulting in forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; a 20 percent disability rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating will be assigned in the case of 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  A higher disability rating is warranted only in the 
case of ankylosis of the entire thoracolumbar spine.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  A series 
of explanatory notes advises the adjudicator to evaluate 
associated objective neurologic abnormalities separately, 
under an appropriate diagnostic code, and to refer to an 
illustration depicting normal and abnormal range of spine 
motion, among other instructions.  A preliminary note 
provides that the disability ratings to be assigned under the 
General Rating Formula apply with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  38 C.F.R. § 4.71a (2006).

The veteran's appeal for an increased disability rating has 
been pending since prior to the effective date of the new 
criteria.  Thus, from September 26, 2003, forward, the VA 
must evaluate his disability under both sets of criteria to 
determine which one is more favorable to his claim.  

Other than the report of the November 2003 examination, there 
is little additional information reflecting the condition of 
the veteran's low back subsequent to the regulatory rating 
change.  When the veteran underwent a lengthy initial medical 
evaluation in December 2003 in conjunction with his 
enrollment into the VA healthcare system, he did not report 
any problems or complaints involving his back other than the 
lipoma.  Upon examination, the physician identified only the 
lipoma in connection with his back, as well.  During the 
course of the veteran's rheumatology evaluations, he 
complained of low back pain in the context of his generalized 
joint pain.  No muscle spasms were identified during these 
evaluations, however.  In November 2004, he was involved in a 
motor vehicle accident and received physical therapy as well 
as medical evaluation for shoulder complaints.  He did not 
mention back pain at all during the course of this treatment, 
however.

During the January 2005 hearing on appeal, the veteran 
testified that his back ached and that he had given up his 
work as a long distance truck driver on account of pain in 
his low back.  

Based upon this evidence, the Board concludes that the 
veteran's low back strain has not worsened appreciably since 
the November 2003 VA examination.  The fact that the veteran 
did not mention any low back strain for purposes of seeking 
treatment during the December 2003 intake evaluation is 
particularly persuasive in reaching this conclusion.  The 
only muscle spasm noted by a medical professional following 
the veteran's discharge from service was associated with the 
tender lipoma, rather than with low back strain or sprain.  

Thus, in applying the older criteria to the evidence 
pertinent to the time period from September 26, 2003, until 
the present, the Board notes that there is no indication that 
his low back strain caused muscle spasm on extreme forward 
bending or loss of lateral spine motion in standing position 
during this time period.  Therefore, the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 10 percent after September 26, 2003, under the 
older regulatory criteria.

Applying the newer criteria to the relevant evidence, the 
Board finds that the veteran's low back impairment is not so 
severe as to warrant the assignment of a 20 percent or higher 
disability rating under the newer criteria either.  During 
the November 2003 VA examination, he demonstrated greater 
range of thoracolumbar spine flexion than would support the 
assignment of a 20 percent disability rating.  His combined 
range of thoracolumbar spine motion, as measured during the 
November 2003 examination was 210 degrees, again reflecting 
greater range of motion than would support the assignment of 
a 20 percent disability rating.  Although he suffers from 
muscle spasm, it is not shown that the spasm results in an 
abnormal gait or abnormal spinal contour, to warrant the 
assignment of a 20 percent disability rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a (2006).  Although the veteran 
reports back pain severe enough to cause him to cease long-
distance truck driving, under the provisions of the new 
General Rating Formula, the Board is prohibited from 
considering symptoms of pain or aching in assigning the most 
commensurate disability rating.  None of the evidence 
reflects any associated neurological impairment which would 
warrant a separate disability rating.

In sum, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's service-connected low back strain throughout 
the entire time period at issue and the appeal must be 
denied. 


ORDER

Service connection for inflammatory polyarthritis is granted.

An initial disability rating in excess of 10 percent for 
lumbar strain is denied.


REMAND

Review of the veteran's contentions reveals that his 
complaints about his right ankle revolve around unexplained 
swelling of the ankle.  His service medical records contain a 
report of at least one episode of right ankle swelling.  In 
his October 2003 notice of disagreement, he indicated that 
his right ankle and leg "swells from surgery."  Again in 
his December 2003 substantive appeal, he stated that he had 
had swelling in his right lower leg ever since knee surgery 
in February 2002.  His January 2005 hearing testimony also 
reflects his complaints of right ankle and leg swelling.  
Review of the VA treatment records contained in the claims 
file, which reflect treatment provided between December 2003 
and September 2006, does not reveal any complaints or medical 
findings involving right ankle or leg swelling, however.

Review of the medical evidence, however, does not reveal any 
particular medical evaluation for these complaints.  To fully 
satisfy the VA's duty to assist, the Board is of the opinion 
that the veteran should be accorded a VA examination to 
evaluate the etiology of his right ankle swelling and to 
identify whether any nexus to service or the right knee 
surgery exists.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran since September 2006 which are 
not contained in his claims file for 
inclusion in the file.

2.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to identify whether 
the veteran currently has a chronic 
disability involving swelling of his 
right lower extremity and if so, the 
etiology of such disability and whether 
any nexus to service exists.  The claims 
folder, including all records obtained 
pursuant to the above request, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be performed in conjunction with 
the examination.  The complete rationale 
for all opinions expressed should be 
fully explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if he chooses to 
appoint one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


